10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-00376-LRH-CLB Document 77 Filed 10/08/20 Page 1 of 5

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

*

GUISELA AGUIRRE GUERRA, Case No. 3:18-CV-0376-LRH-CLB

Plaintiff, | ORDER

Vv.
DEMATIC CORP, et al.,

Defendants.

 

 

 

 

Before the court is Plaintiff Guisela Aguirre Guerra’s (“Aguirre”) objection (ECF No. 74)
to Magistrate Judge Carla Baldwin’s order (ECF No. 73) denying plaintiff’s motion for leave to
file a second amended complaint. Defendant Dematic Corporation (“Dematic”) has filed a
response to Aguirre’s objection (ECF No. 75). For the reasons stated below, the Court overrules
Aguirre’s objection and affirms Judge Baldwin’s order.

I. BACKGROUND

On June 11, 2018, Aguirre filed a complaint against Dematic in state court alleging that it
was negligent and strictly liable for an injury Aguirre suffered while working at Sally Beauty
Supply, LLC (“Sally Beauty”). ECF No. 1-1. Aguirre alleges a lift gate manufactured and
installed by Dematic injured Aguirre in 2016. ECF No. 1 at 5-6. Dematic removed the case to
federal court pursuant to 28 U.S.C. § 1441. ECF No. 1. After some discovery, the parties

stipulated to amend the complaint to add as defendant Rapistan Demag (“‘Rapistan}—Dematic’s

 
&

SDN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00376-LRH-CLB Document 77 Filed 10/08/20 Page 2 of 5

predecessor and the company that installed the lift gate.’ ECF No. 14. Later, Aguirre maintains
that after additional discovery, she uncovered further information that gave rise to a second
amended complaint. ECF No. 68.

Specifically, Aguirre’s proposed second amended complaint (“SAC”) alleges Rapistan
misrepresented the amount of force needed to lift the gate when sold to Sally Beauty in 1999—
thereby violating the Nevada Deceptive Trade Practices Act (“NDTPA”). ECF No. 68-1. While
Rapistan represented that the lift gate would take “less than 40 pounds of force to lift[,]” (ECF
No. 68-1 at 4) Aguirre alleges the amount of force required is actually “over 55 pounds[.]” Jd.
Because of this misrepresentation—according to Aguirre—she injured herself while lifting the
gate. ECF. No 68-1 at 3. After observing that “the law requires the claimant to allege reliance on
[a] misrepresentation,” Judge Baldwin found that the claim failed to allege any facts which
indicated Aguirre actually relied on the misrepresentation concerning the lift gate. ECF No. 73 at
6. Accordingly, Judge Baldwin ruled that the motion for leave to file a SAC must be denied. /d.

Judge Baldwin’s order and Aguirre’s subsequent objection are the subject of this appeal.

Il. LEGAL STANDARD

A magistrate judge may decide non-dispositive pretrial matters. Fed. R. Civ. P. 72(a); 28
U.S.C. § 636(b)(1)(A). The magistrate judge’s order generally operates as a final determination.
LR IB 1-3. But if a party timely objects to the magistrate judge’s order, a district court judge
must review the order and “set aside any part [...] that is clearly erroneous or is contrary to law.”
Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A); LR IB 3-1(a). “Clear error occurs when ‘the
reviewing court on the entire record is left with the definite and firm conviction that a mistake
has been committed.’” Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 950 (9th Cir. 2013) (quoting
United States v. Gypsum Co., 333 U.S. 364, 395 (1948)). “An order is contrary to law when it
fails to apply or misapplies relevant statutes, case law, or rules of procedure.” Jadwin v. Cty. of
Kern, 767 F. Supp. 2d 1069, 1110-11 (E.D. Cal. 2011) (quoting DeFazio v. Wallis, 459 F. Supp.
2d 159, 163 (E.D.N.Y. 2006)). However, in reviewing the order, the court applies the deferential

 

' For the purposes of this order, the Defendant will be referred to as Rapistan because it is Rapistan’s conduct which
is at issue.

2

 
Oo Oo NAN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00376-LRH-CLB Document 77 Filed 10/08/20 Page 3 of 5

abuse-of-discretion standard; the magistrate judge’s order will be reversed only if the magistrate
judge abused her broad discretion. Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446
(C.D. Cal. 2007); see also Premium Serv. Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229
(9th Cir. 1975) (holding a judge abuses her discretion only when her decision is contrary to law
or clear error based on the evidence).

Ill. DISCUSSION

After reviewing Aguirre’s objections, the parties’ filings, and the relevant case law, the
Court is satisfied that Magistrate Judge Baldwin’s order is neither clearly erroneous nor contrary
to law.

The NDTPA provides a right of action to individuals who are “victim[s] of consumer
fraud.” NRD 41.600(1). The Nevada Supreme Court has not defined the elements of a claim
under the NDTPA. So, as Judge Baldwin correctly identified, when state law is unclear and the
highest court of the state has not ruled on the issue, federal courts are tasked with predicting how
the court might decide the issue. Soltani v. Western & Southern Life Ins. Co., 258 F.3d 1038,
1045-46 (9th Cir. 2001). Federal courts can look to intermediate appellate court decisions,
statutes, and “well-reasoned decisions” from other jurisdictions for guidance. Takahashi v.
Looms Armored Car Service, 625 F.2d 314, 316 (9th Cir. 1980); Gravquick A/S v. Trimble
Navigation Int’l Ltd., 323 F.3d 1219, 1222 (9th Cir. 2003). Since the Nevada Supreme Court has
not defined the elements of a claim under the NDTPA, Judge Baldwin turned to another federal
court decision which did—Picus v. Wal-Mart Stores Inc. 256 F.R.D. 651 (2009). There the court
found, after reviewing numerous other states’ deceptive trade statutes, that the NDTPA requires
a plaintiff to prove “(1) an act of consumer fraud by the defendant (2) caused (3) damage to the
plaintiff.” Id. at 658. Additionally, the causation element includes reliance. Jd. In other words,
the defendant must have relied on the alleged misrepresentation in order to state a claim under
the NDTPA. Lastly, Judge Baldwin observed that the plaintiff must suffer a direct harm from the
alleged misrepresentation—meaning the deception and injury cannot be too attenuated. ECF No.

73 at 5 (citing Del Webb Cmtys, Inc. v. Partington, 652 F.3d 1145, 1152 (9th Cir. 2011)).

 
oOo ns aN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00376-LRH-CLB Document 77 Filed 10/08/20 Page 4 of 5

Working with these previously agreed upon understandings of the NDTPA, Judge
Baldwin denied the motion to leave to file a second amended complaint. ECF No. 73. Aside
from finding no facts which suggested Aguirre relied on the alleged misrepresentations made by
Rapistan, Judge Baldwin also noted Aguirre’s injury occurred 17 years after Rapistan made the
misrepresentation. Jd. In the Judge’s mind, “[the] alleged harm [was] only tangentially related to
the words in an information brochure provided to [Aguirre’s] employer 17 years before the
injury.” Jd. Still, Aguirre asserts that the NDTPA does not require actual reliance on a
misrepresentation in each case, and she was still “directly harmed” by Rapistan’s
misrepresentation despite the length of time between the deception and injury. ECF No. 74. The
Court disagrees and is satisfied with Judge Baldwin’s understanding and application of the
NDTPA.

First, Judge Baldwin correctly utilized the decision in Picus to identify the elements of a
claim under the NDTPA— including reliance. Picus involved members of a class alleging that
they were harmed by a pet food label which deceived them into believing the food was “Made in
the USA.” Jd. at 659. The court in Picus denied certifying the class because it determined claims
under the NDTPA required a showing of reliance, and it was unreasonable to assume that all of
the class members relied on the misrepresentation contained on the label when they purchased
the pet food. Jd. Nevertheless, Aguirre argues that the present case is distinguishable. According
to Aguirre, her injury is not dependent upon her having relied on Rapistan’s alleged
misrepresentation concerning the force required to lift the gate. ECF No. 74. While true her
alleged physical injury is not dependent on the misrepresentation, the same cannot be said for an
injury under the NDTPA. As Judge Baldwin pointed out, “[w]ithout [Aguirre] knowing what
Rapistan claimed the weight of the gate to be, she cannot be a victim of the misrepresentation.”
ECF No. 73 at 6.

Second, Aguirre fails to identify how she was directly harmed by the misrepresentation.
See Del Webb, 652 F.3d at 1155. Aguirre argues that she was “directly harmed” because “the
‘excessive forces’ (more than the forces advertised by [Rapistan]) directly injured her arm when

she lifted the Gate.” ECF No. 74 at 4. However, again, without any knowledge of Rapistan’s
4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00376-LRH-CLB Document 77 Filed 10/08/20 Page 5 of 5

misrepresentations, there is no minimal casual connection between the deceptive trade practice
and her injury. Aguirre could not have been directly harmed by an alleged misrepresentation if it
occurred 17 years before her employment, and she was not aware of it when lifting the gate.

Thus, given this record, the Court finds that Judge Baldwin properly denied Aguirre’s
motion for leave to file a second amended complaint. No part of this ruling is contrary to law or
clearly erroneous. Accordingly, the Court overrules Aguirre’s objections and affirms Judge
Baldwin’s ruling.

IV. CONCLUSION
IT IS THEREFORE ORDERED that Aguirre’s motion (ECF No. 74) is DENIED.
IT IS SO ORDERED.

DATED this g day of OM: 2020. .

LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

 

 
